Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 1 of 24 PagelD #: 495

EXHIBIT 1
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 2 of 24 PagelD #: 496

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

--- xX
JOSE PANORA, Case No.: 19-cv-7267 (BMC)
on his own behalf and on behalf of others similarly
situated, DEFENDANTS, DEENORA
CORP d/b/a DEE’S, DEE’S
Plaintiff, BRICK OVEN PIZZA, INC.
d/b/a DEE’S, and DEERAN
~against- ARABIAN a/k/a DEE
ARABIAN’S, FIRST
DEENORA CORP REQUEST FOR THE
d/b/a Dee’s; PRODUCTION OF
DEE’S BRICK OVEN PIZZA, INC DOCUMENTS TO
d/b/a Dee’s; and PLAINTIFF JOSE PANORA
DEERAN ARABIAN a/k/a Dee Arabian
Defendants.
x

 

Pursuant to Federal Rule of Civil Procedure 34 and Local Rule 26.3, Defendants,
DEENORA CORP d/b/a Dee’s (“Dee’s Corp”), DEE’S BRICK OVEN PIZZA, INC. d/b/a Dee’s
(“Dee’s”), and DEERAN ARABIAN a/k/a Dee Arabian (Dee’s Corp, Dee’s, and Deeran Arabian
collectively referred to hereinafter as ““Defendants’’), by their attorneys, Kaufman Dolowich &
Voluck LLP, request that Plaintiff, JOSE PANORA (“Plaintiff”), produce for inspection the
following requested documents at the offices of Defendants’ counsel within thirty (30) days after
receipt hereof.

INSTRUCTIONS

Documents should be produced as they are kept in the usual course of business and shall
be organized and labeled to correspond with the itemized requests. Documents responsive to these
requests include all documents as defined and/or described below in the possession, custody or

control of Plaintiff, his agents, and/or representatives and all persons acting for Plaintiff.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 3 of 24 PagelD #: 497

The Document Requests below are continuing in nature to the extent required by Rule 26(e)
of the Federal Rules of Civil Procedure.

With respect to any document for which Plaintiff claims a privilege, identify the document,
state the privilege involved, and state the factual and legal basis for the claimed privilege. Identify
the document by submitting a written statement which:

(a) describes the type of document (e.g.: letter, memo);

(b) identifies the author;

(c) specifies the date written and originated;

(d) identifies each person to whom the original or a copy was

addressed or delivered; and

(e) identifies every other person who has ever had possession of
the document.

If any requested document was ever in the possession, custody or control of Plaintiff and
has been lost or destroyed, Plaintiff is requested to submit in lieu of each such document a written
statement which:

(a) describes in detail the nature of the document and its contents;

(b) identifies the person who prepared or authored the document and, if
applicable, the person or persons to whom the document was sent;

(c) specifies the date on which the document was prepared or transmitted; and

(d) specifies, if possible, the date on which the document was lost or destroyed,
and, if destroyed, the conditions of and reasons for such destruction, and the

persons requesting and performing the destruction.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 4 of 24 PagelD #: 498

DEFINITIONS

As used herein, the following terms shall have the meanings indicated below:

(a) “Document” includes, without limiting the generality of its meaning, all original
(or copies where originals are unavailable) and non-identical copies (where different from
originals) of any electronic, printed, typewritten, handwritten or otherwise recorded or graphic
matter of whatever character, however produced or reproduced, whether or not now in existence,
including but not limited to, contracts, files, agreements, administrative complaints, agency forms
or questionnaires, correspondence telegrams, notes or sound recordings of any type of
conversation, meeting or conference, memoranda, graphs, charts, inter-office communications,
jottings, announcements, depositions, affidavits, photographs, motion pictures, studies, analyses,
reports, summaries and results of investigations and tests, reviews, statistical records, ledgers,
books of account, vouchers, bank checks, handbooks, manuals, bank statements, audit reports and
other statements, invoices, receipts, confirmations, computer-developed, stored or produced data,
notebooks, desk calendars, appointment books, newspaper articles, diaries or papers similar to any
of the foregoing, however entitled, denominated or described. The term “Document” also includes
all electronic communications including, but not limited to, e-mails, text messages, messages on
any social media platform (i.e. Facebook, Twitter, LinkedIn, Pinterest, Mylige, Instagram,
Reunion, YouTube, Foursquare, Tumblr, Reddit, StumbleUpon, Caffine, Lasso, House Party, and
Tik Tok, etc.), social media posts, online comments, likes, and blogs.

(b) “Identify,” with respect to persons, means to give, to the extent known, the
person’s full name, present or last known address and the present or last known place of
employment, and to state each of the facts or information that he or she possesses regarding any

allegation contained in the Complaint or any of the claims asserted by Plaintiff herein.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 5 of 24 PagelD #: 499

(c) “Identify,” with respect to documents, means to give, to the extent known, the (i)
type of document; (ii) general description of its contents; (iii) date of the document; (iv) author(s),
addressee(s) and recipient(s); (v) current custodian and/or location of the document; and (vi) to
provide a copy of the document.

(d) The term “person,” as used herein, shall be deemed to include, in the plural as well
as singular, any natural person, firm, association, partnership, joint venture, corporation, or other
entity, unless the context otherwise indicates.

(c) The term “concerning” means relating to, referring to, describing, evidencing,
supporting, constituting, pertaining to, constituting, comprising, containing, setting forth, showing,
disclosing or describing, directly, tangentially or indirectly.

(f The term “communication” as used herein, shall mean any oral, written or matter
of transmission or transfer of information.

(g) “Identify” with respect to communications means to set forth: (i) the date of the
communication; (ii) the place of the communication; (iii) the identity of the person(s) who made
the communication; (iv) whether the communication was verbal, written, or transmitted in another
means; (v) the substance of the communication; (vi) the identity of the person(s) to whom the
communication was made; (vii) the identity of all persons present or witnesses to the
communication; (viii) the identity and description of all documents conceming the
communication.

(h) The terms “and/or” and “any and all” shall be read conjunctively or disjunctively
as necessary to make the request and your response as inclusive as possible rather than as exclusive

as possible.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 6 of 24 PagelID #: 500

(i) “Complaint” means the Collective/Class Action Complaint filed in this action on
December 29, 2019.

(j) ‘Plaintiff’ means Jose Panora and his representatives, employees, agents, brokers,
servants, and/or attorneys, and any other individuals who have acted on his behalf.

(k) “Defendants” means the named Defendants Deenora Corp d/b/a Dee’s, Dee’s Brick
Oven Pizza, Inc. d/b/a Dee’s, and Deeran Arabian a/k/a Dee Arabian, identified in the caption of
the Complaint.

(1) “Dee’s Corp” means Deenora Corp d/b/a Dee’s.

(m) “Dee’s” means Dee’s Brick Oven Pizza, Inc. d/b/a Dee’s.

(n) “Defendants’ Summary Judgment Motion” means Defendants Motion for
Summary Judgment and all papers supporting same including documents, declarations, and
affidavits associated with the following docket entries: Docket Entry Nos.: 22, 23, 24, 25, 33.

(0) “Dee’s Team Member Chat” means a certain group text message chain a portion of
which was filed on the docket as Docket Entry No: 30-3.

(p) “Pre-Assigned Schedules” means certain documents akin to those referred to in page 6
of Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment.
See Dkt. # 30, at pg. 6.

(q) “Plaintiff's Affidavit” means the document entitled “Affidavit of Jose Panora in
Opposition to Defendants’ Motion for Summary Judgment” filed on the docket as Docket Entry
No.: 30-2.

(r) Unless otherwise indicated, the applicable time period for all requests is from

December 29, 2013 through present.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 7 of 24 PagelD #: 501

DOCUMENTS REQUESTED

1. Produce each and every document which reflects the dates of Plaintiff's alleged
employment with Defendants.

2. Produce each and every document which sets forth the number of hours actually
worked by Plaintiff during any day and/or week that he was allegedly employed by Defendants.

3. Produce each and every document concerning the rate(s) of pay paid to Plaintiff
while allegedly employed by Defendants.

4, Produce each and every document reflecting all compensation paid to Plaintiff by
any of the Defendants, including but not limited to, all paychecks, payroll records, pay stubs, cash
receipts, pay check receipts, and pay summaries.

‘St Produce each and every document reflecting all compensation earned by Plaintiff
and/or allegedly owed to Plaintiff as a result of any work performed on the behalf of Defendants.

6. Produce each and every document identifying the job title and/or any of the job
duties and responsibilities Plaintiff performed as an alleged employee of Defendants, including
but not limited to, all written job descriptions.

7. Produce each and every document used by Plaintiff to keep track of his hours
allegedly worked for Defendants.

8. Produce each and every document which reflects any of the dates on which Plaintiff
allegedly performed work for Defendants.

9. Produce each and every document, including all e-mails and text messages,
submitted by Plaintiff to any of the Defendants concerning Plaintiff's application(s) for
employment at Dee’s Corp and/or Dee’s, including, but not limited to Plaintiffs resume,

employment application, and/or letter(s) of reference.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 8 of 24 PagelD #: 502

10. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, concerning Plaintiffs allegations, including but not limited to, Plaintiff's hours
worked, absences, compensation received and/or compensation allegedly owed during Plaintiff's
alleged employment with Defendants, that was sent and/or received between Plaintiff and Deeran
Arabian, and/or any employee or representative of any of the Defendants.

11. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, concerning Plaintiffs allegations, including but not limited to, Plaintiff's hours
worked, absences, compensation received and/or compensation allegedly owed during Plaintiff's
allepce employment with Defendants, that was sent and/or received between Plaintiff and any
person other than Plaintiff's counsel.

12. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and
Defendants.

13. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and any
current or former employee of Defendants concerning Plaintiff's employment.

14, Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and any
person other than Flaintiff’s counsel.

15. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any current or former employee of Defendants concerning

Plaintiff's alleged employment with Defendants.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 9 of 24 PagelD #: 503

16. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any person (other than Plaintiff's counsel) concerning
Plaintiff's alleged employment with Defendants.

17. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any current or former employee of Defendants concerning
any of the allegations in the Complaint.

18. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any person (other than Plaintiff's counsel) concerning any of
the allegations in the Complaint.

19. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any current or former employee of Defendants concerning
any of the allegations in the Complaint.

20. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any current or former employee of Defendants concerning
any statement by Defendants made in Defendants’ Summary Judgment Motion.

21. Produce all communications, including but not limited to all letters, e-mails, and/or
text messages, between Plaintiff and any person (other than Plaintiff's counsel) concerning any
statement by Defendants made in Defendants’ Summary Judgment Motion.

22. Produce each and every document concerning any communications regarding
Plaintiff's allegations set forth in the Complaint, including but not limited to, Plaintiffs hours
worked, rate(s) of pay, compensation received, and/or compensation allegedly owed during and/or

as a result of his alleged employment with Defendants.
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 10 of 24 PagelD #: 504

23. Produce each and every document concerning and/or identifying Plaintiff's work
schedule during his alleged employment with Defendants.

24. Produce each and every document concerning how and/or when Plaintiff was
allegedly hired to work for Defendants.

25. Produce each and every document concerning and/or evidencing the hours
allegedly worked by Plaintiff for Defendants, including but not limited to, all time records, diaries,
calendars, and work schedules.

26. Produce each and every document concerning the time Plaintiff started and/or
ended any shifts during his alleged employment with Defendants.

27. Produce each and every document concerning any and all time off, which Plaintiff
took during his alleged employment with Defendants, including but not limited to, documents
addressing any of Plaintiff's vacations, personal days, sick days, and/or leaves of absence.

28. Produce each and every document concerning any work performed by Plaintiff for
any company or business other than Dee’s Corp and Dee’s at any time during the period in which
Plaintiff was allegedly employed with Defendants.

29. Produce each and every document that references any of the events and/or the
subject-matter alleged in the Complaint, including but not limited to, personal diaries, logs,
calendars, notebooks, e-mails, text messages, and/or other documents maintained by Plaintiff.

30. Produce each and every document concerning the pay practices of any of the
Defendants that are claimed to be unlawful.

31. Produce each and every document signed or executed by Plaintiff which
memorializes any compensation received by Plaintiff from any of the Defendants, any

compensation allegedly owed to Plaintiff by any of the Defendants, any compensation promised
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 11 of 24 PagelD #: 505

to Plaintiff by any of the Defendants, and/or the terms and conditions of Plaintiffs alleged
employment with Defendants.

32. Produce each and every recording and/or transcripts of any recording, of
conversations in the possession of Plaintiff or his agents involving Plaintiff's alleged employment
with Defendants.

33. Produce each and every recording and/or transcripts of any recording, of
conversations in the possession of Plaintiff or his agents concerning any of the events and/or the
subject-matter alleged in the Complaint.

34, Produce each and every document received by Plaintiff from any of the Defendants
prior to his alleged commencement of employment with Defendants.

35. Produce each and every document received by Plaintiff from any of the Defendants
during Plaintiffs alleged employment with Defendants.

36. Produce each and every document concerning any contract and/or written or oral
agreement entered into between Plaintiff and any of the Defendants.

37. Produce each and every document concerning Plaintiff's allegation that “[f]rom on
or about January 01, 1995 to July 13, 2019, Plaintiff JOSE PANORA was employed by Defendants
to work as a Chef for Defendants at Dee’s located at 107-23 Metropolitan Avenue, Forest Hills,
NY 11375,” as alleged in Paragraph 33 in the Complaint.

38. Produce each and every document concerning Plaintiff's allegation that “[f]rom in
or around 2006 to April 10, 2018, Plaintiff JOSE PANORA’s regular work schedule ran from:

a. 11:00 to 22:00 from Tuesdays, Wednesdays, and Thursdays for eleven (11) hours

a day for three (3) days and thirty three (33) hours per week; and

10
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 12 of 24 PagelD #: 506

b. 11:00 to 23:00 on Friday and Saturday for twelve (12) hours a day for two (2) days
and twenty four (24) hours per week; and
c. 11:00 to 21:30 on Sundays for ten and a half (10.5) hours per week,”
as alleged in Paragraph 34 of the Complaint.

39. Produce each and every document concerning Plaintiff's allegation that “[f]rom
2006 to April 10, 2018, Plaintiff JOSE PANORA worked for a total of sixty seven and a half (67.5)
hours per week,” as alleged in Paragraph 35 of the Complaint.

40. Produce each and every document concerning Plaintiff's allegation that “from in or
around April 11, 2018 to July 13, 2019, Plaintiff JOSE PANORA’s regular work schedule ran
from:

a. 11:00 to 22:00 from Tuesdays, Wednesdays, and Thursdays for eleven (11) hours
a day for three (3) days and thirty three (33) hours per week; and
b. 11:00 to 23:00 on Friday and Saturday for twelve (12) hours a day for two (2) days
and twenty four (24) hours per week,”
as alleged in Paragraph 36 of the Complaint.

41. Produce each and every document concerning Plaintiff's allegation that “[f]rom
April 11, 2018 to July 13, 2019, Plaintiff JOSE PANORA worked for a total of fifty six (56) hours
per day for days when he worked five (5) days a week for 2/3 of the time,” as alleged in Paragraph
37 of the Complaint.

42. Produce each and every document concerning Plaintiff's allegation that “Tf}rom
April 11, 2018 to July 13, 2019, for roughly 1/3 of the time, however, Plaintiff JOSE PANORA
would come in on Sundays to help out for an additional ten and a half (10.5) hours,” as alleged in

Paragraph 38 of the Complaint.

1]
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 13 of 24 PagelD #: 507

43, Produce each and every document concerning Plaintiffs allegation that “[f]rom
April 11, 2018 to July 13, 2019, on those weeks, Plaintiff JOSE PANORA would work for sixty
seven and a half (67.5) hours per week,” as alleged in Paragraph 39 of the Complaint.

44. Produce each and every document concerning Plaintiffs allegation that “[f]for
those weeks where Plaintiff JOSE PANORA worked six days instead of five days, Plaintiff JOSE
PANORA was not paid any additional money,” as alleged in Paragraph 40 of the Complaint.

45. Produce each and every document concerning Plaintiff's allegation that “from
roughly 2011 to April 09, 2018, Plaintiff JOSE PANORA was paid a at a flat weekly rate of One
Thousand Three Hundred Dollars in check and cash, with One Thousand Dollars ($1000) in cash
and Three Hundred Dollars ($300) in check,” as alleged in Paragraph 41 of the Complaint.

46. Produce each and every document concerning Plaintiffs allegation that “[f]rom
roughly 2011 to 2015, JOSE PANORA received paystub which shows that he received a rate of
Eighteen Dollars ($18) an hour for sixty six (66) hours for each week only,” as alleged in Paragraph
43 of the Complaint.

47. Produce each and every document concerning Plaintiff's allegation that “Plaintiff
JOSE PANORA would receive Eighteen Dollars ($18) an hour for sixty six (66) hours and not any
overtime, including for hours which he worked in excess of forty (40) hours per week,” as alleged
in Paragraph 44 of the Complaint.

48. Produce each and every document concerning Plaintiff’s allegation that “from 2015
to April 09, 2018, Plaintiff JOSE PANORA received paystubs that he was paid at a rate of Thirty
Two Dollars and Seventy Five Cents ($32.75) for Forty hours only,” as alleged in Paragraph 45 of

the Complaint.

12
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 14 of 24 PagelD #: 508

49. Produce each and every document concerning Plaintiff's allegation that “Plaintiff
continued to work sixty seven and a half (67.5) hours,” as alleged in Paragraph 46 of the
Complaint.

50. Produce each and every document concerning Plaintiff’s allegation that “Plaintiff
JOSE PANORA’s pay remained the same,” as alleged in Paragraph 47 of the Complaint.

51. Produce each and every document concerning Plaintiffs allegation that “from April
10, 2018 to July 13, 2019, Plaintiff JOSE PANORA was paid at a flat weekly rate of Nine Hundred
Fifty Dollars ($950) in cash and Three Hundred Ninety Dollars ($390) in check,” as alleged in
Paragraph 48 of the Complaint.

52. Produce each and every document concerning Plaintiff's allegation that “[a]t all
relevant times, Plaintiff JOSE PANORA did not have a fixed time for lunch or for dinner,” as
alleged in Paragraph 49 of the Complaint.

53. Produce each and every document concerning Plaintiff's allegation that “[a]t all
relevant times, Plaintiff JOSE PANORA was not paid overtime pay for overtime work,” as alleged
in Paragraph 50 of the Complaint.

54. Produce each and every document concerning Plaintiffs allegation that
“[t]hroughout his employment, Plaintiff JOSE PANORA was not given a statement with his
weekly payment reflecting employee’s name, employer’s name, employer’s address and telephone
number, employee’s rate or rates of pay, any deductions made from employee’s wages, any
allowances claimed as part of the minimum wage, and the employee’s gross and net wages for
each pay day in Spanish Plaintiff's native language,” as alleged in Paragraph 51 of the Complaint.

55. Produce each and every document concerning Plaintiff's allegation that

“[t]hroughout his employment, Plaintiff JOSE PANORA was not compensated at least one-and-

13
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 15 of 24 PagelD #: 509

one half his promised hourly wages for all hours worked above forty (40) in each workweek,” as
alleged in Paragraph 52 of the Complaint.

56. Produce each and every document concerning Plaintiffs allegation that
“{t]hroughout his employment, Plaintiff JOSE PANORA was not compensated for New York’s
‘spread of hours’ premium for shifts that lasted longer than ten (10) hours at his promised rate,”
as alleged in Paragraph 53 of the Complaint.

57. Produce each and every posting by Plaintiff on Facebook, Twitter, LinkedIn, and/or
any other social media website concerning:

a. Any of the Defendants;

b. The hours worked by Plaintiff during his alleged employment with Defendants;

ce. Plaintiffs job duties and/or responsibilities while allegedly employed by
Defendants;

d. Any compensation received by Plaintiff from any of the Defendants;

e. Any compensation allegedly owed to Plaintiff by any of the Defendants;

f. Any vacation or sick days taken by Plaintiff from work while allegedly employed
by Defendants; and/or

g. Any other employment, work performed on an independent contractor basis, and/or
classes held by Plaintiff at any time while allegedly employed by Defendants.

58. Produce each and every wage statement, cash receipt, and/or wage notice received
by Plaintiff during his alleged employment with Defendants.

59. Produce each and every document filed by Plaintiff with any state or federal agency

about any of the Defendants.

14
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 16 of 24 PagelID #: 510

60. | Produce each and every document concerning the damages sought by Plaintiff in
this action.

61. Produce each and every document used to calculate any damages sought by
Plaintiff in this action.

62. | Produce each and every document submitted by Plaintiff, his agents, or his
representatives or any person acting on his behalf to any employee, agent, representative,
supervisor, manager, director and/or principal of Dee’s Corp and/or Dee’s, and/or to any
governmental body or agency, concerning any claims of unpaid compensation (including but not
limited to overtime), failure to receive a wage notice, failure to receive a wage statement, alleged
violations of the Fair Labor Standards Act, and/or alleged violations of the New York Labor Law,
including but not limited to correspondence, memos and/or e-mails.

63. Produce each and every affidavit drafted and signed by Plaintiff, his agents, or his
representatives regarding Plaintiffs job duties, hours worked, and locations to which Plaintiff
traveled while allegedly employed by Defendants.

64. Produce each and every document concerning any complaint(s) made by Plaintiff
concerning any unpaid compensation (including but not limited to overtime) that was allegedly
not paid by any of the Defendants, any failure to receive a wage notice, any failure to receive a
wage statement, and/or any other purported Fair Labor Standards Act and/or New York Labor Law
violations.

65. Produce each and every document which supports Plaintiffs allegation that he
worked in excess of forty (40) hours per week as an alleged employee of Defendants. Plaintiff's

response must include all diaries, time sheets, time records, calendars and/or schedules.

15
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 17 of 24 PagelD #: 511

66. Produce each and every document regarding instructions provided by Defendants
to Plaintiff regarding the manner in which Plaintiff was to allegedly perform his duties for
Defendants.

67. Produce each and every handbook, policy and/or manual which Plaintiff received
from Defendants.

68. Produce each and every document concerning Plaintiffs performance as an alleged
employee of Defendants, including, but not limited to, all performance reviews, warning letters
and letters of praise.

69. Produce each and every document concerning any other employment held or
educational classes attended by Plaintiff while working for Defendants. This request seeks
documents including, but not limited to, those that concern any time worked and remuneration
Plaintiffreceived from such other employment (i.e. time records, payroll records, W-2 statements).

70. Produce each and every document identifying the cell phone number(s) used by
Plaintiff during his employment and the wireless carrier(s) that provided cell phone service to
Plaintiff during his employment.

71. Produce a true and accurate copy of all work schedule(s) concerning Plaintiff's
duties as an employee for Defendants.

72. Produce any and all tangible items, including but not limited to drawings,
videotapes, or audiotapes of any kind, which relate, in any way, to any allegation contained in the
Complaint.

73. Produce any and all tangible items, including but not limited to drawings,
recordings videotapes or audiotapes of any kind, which relate, in any way, to Plaintiff's

employment with the Defendants.

16
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 18 of 24 PagelD #: 512

74, Produce each and every document supporting any claim by Plaintiff that the alleged
Fair Labor Standards Act (“FLSA”) and/or New York State Labor Law (“NYLL”) violations by
Defendants were willful.

75. Produce each and every document identifying and concerning the duration of
Plaintiffs meal breaks and/or any breaks that Plaintiff took while performing services for
Defendants.

76. Produce each and every document identifying Plaintiffs current employer(s)
(including, but not limited to, any and all pay stubs, wage statements, work schedules, and/or
identifying tax forms).

77. Produce all documents, correspondence, communications or other tangible items
containing, referring to, or referencing any communications between Plaintiff and any non-party,
other than her present counsel, about the subject matter of the Complaint.

78. Produce all documents that Plaintiff contends constitute admissions by any party to
this litigation.

79. Produce all documents that Plaintiff contends constitute statements against interest
in this litigation.

80. Produce all documents that Plaintiff contends contain statements by any Defendant
or any servant, member, officer, director, supervisor, employee, or agent of any Defendant.

81. Produce all documents relating to any statement taken by you, in your possession,
in the possession of any attorney, or in the possession of any other third party which refer or relate
to the subject matter of this litigation.

82. Produce all investigative reports obtained or prepared by Plaintiff or on Plaintiff's

behalf in connection with the subject matter of this litigation.

17
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 19 of 24 PagelD #: 513

83. Produce any documents relating to any prior civil or criminal litigation in which
Plaintiff has been involved as a plaintiff, defendant, or witness, including but not limited to, any
civil charge filed with any state or federal government agency, any documents related to any
criminal charges or traffic violations against Plaintiff, any restraining orders to which Plaintiff was
either the party restrained or the party requiring the restraints, as well as any lawsuit, action,
complaint or other litigated matter in which Plaintiff has been a party.

84. Produce all W-2 and 1099 statements received by Plaintiff from any person or entity
during his employment with Defendants.

85. Produce all documents in Plaintiffs possession, custody, or control detailing any
efforts by Plaintiff to obtain full or part-time employment or earn money, whether as an employee,
owner or self-employed individual or in any other capacity, with any person or entity during the
period(s) of Plaintiff's employment with Defendants, including but not limited to employment or
work applications, resumes, job offers, wage, time and attendance records, hours worked, salary
or commission payment information, authorization(s) for deduction or withholding of pay, fringe
benefit information, leave records, employee or work history, job title, dates of employment or
other work, employment or work duties, attendance records and schedules for work.

86. Produce a privilege log, as required by the Federal Rules of Civil Procedure, and
the Instructions set forth above, for any documents or other information which have been withheld
from production and/or disclosure in answering Defendants’ First Set of Interrogatories to Plaintiff
and/or responding to Defendants’ First Demand for the Production of Documents.

87. Produce all expert reports that have been prepared in connection with the subject
matter of this litigation, including any documents provided by Plaintiff to any expert in connection

with this litigation, and any work papers or other documents referred to or relied upon by the expert

18
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 20 of 24 PagelID #: 514

in preparing his/her report or any oral or written summaries of his/her conclusions and opinions in
this matter.

88. Produce written summaries of all oral expert reports prepared in connection with
the subject matter of this litigation.

89. Produce copies of all resumes or curriculum vitae for each person Plaintiff has
consulted with or may call as an expert witness at trial.

90. Produce all documents concerning any allegation by Plaintiff that Defendants failed
to provide Plaintiff with proper wage statements as required by NYLL § 195 et. seq.

91. Produce all communications including, but not limited to, all letters, e-mails, and/or
text messages, between Plaintiff and Robert Dennes (including, but not limited to, all
communications concerning Plaintiff's employment and/or job duties during the period of
Plaintiff's employment).

92. Produce all communications including, but not limited to, all letters, e-mails, and/or
text messages, between Plaintiff and Daniel Perez (including, but not limited to, all
communications concerning Plaintiff's employment and/or job duties during the period of
Plaintiff's employment).

93. Produce all documents concerning Plaintiff's contention that he is not covered by
the executive/managerial overtime exemption.

94. Produce each and every document referred to or used by Plaintiff in drafting his
Complaint.

95. Produce each and every document referred to or used by Plaintiff in drafting his

responses to Defendants’ First Set of Interrogatories.

19
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 21 of 24 PagelD #: 515

96. Produce each and every report provided to Plaintiff, or anyone acting on his behalf,
by any expert(s) contacted and/or retained for the purpose of this action.

97. Produce each and every document that Plaintiff expects to be relied on or referenced
by any witness called on to testify at the trial of this action.

98. Produce each and every document not otherwise requested herein that Plaintiff
intends to use or may use at the trial of this matter.

99. Produce all documents identified in Plaintiffs’ Initial Disclosures.

100. Produce all documents identified in the Plaintiff's responses to Defendants’ First
Set of Interrogatories.

101. Produce all communications identified in the Plaintiff's responses to Defendants’
First Set of Interrogatories.

102. Produce all communications referred to in the Complaint.

103. Produce all documents referred to in the Complaint.

104. Produce all documents concerning any statement of parties or non-parties to this
action that in any way relate to the underlying subject matter of this suit.

105. All video or audio recordings of Deeran Arabian.

106. All video or audio recordings that relate to the allegations in the Complaint.

107. All video or audio recordings that Plaintiff intends to admit as evidence at trial.

108. Any and all tangible items, including but not limited to drawings, videotapes, or
audiotapes of any kind, which relate, in any way, to any allegation contained in the Complaint.

109. Any and all content on any social media sites, apps, and/or other platforms
(including, but not limited to Facebook, Twitter, LinkedIn, Pinterest, Mylige, Instagram, Reunion,

YouTube, Foursquare, Tumblr, Reddit, StumbleUpon, Caffine, Lasso, House Party, and Tik Tok,

20
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 22 of 24 PagelD #: 516

etc.) created or maintained by Plaintiff (including online profiles, status updates, postings, photos,

videos, recordings, likes, messages (including, without limitation, tweets, replies retweets, direct

messages, instant messages and blog entries), wall comments, other communications, causes

joined, groups joined, activity streams, or any other information) that concern:

a.

b.

110.

111.

Defendants.

112.

One or more allegations set forth in the Complaint;

One or more facts or defenses raised by Defendants;

Deeran Arabian;

Plaintiff's compensation during his alleged employment with Defendants;
Complaints about unpaid compensation;

Plaintiff's duties and responsibilities during his employment with Defendants;
Statements and/or communications concerning this action;

Plaintiff's alleged damages;

Communications with any current or former of Defendants: (i) who has been
identified by the Parties in their Initial Disclosures or as a potential witness; or (ii)
concerning any of the foregoing topics or other topics, events or issues referenced
in Defendants’ other document requests and/or interrogatories.

All portions of the Dees Team Member Chat.

All documents concerning vendor orders placed by Plaintiff on behalf of

All communications between Plaintiff and any employment agency during the

period of Plaintiff's alleged employment with Defendants.

113.

All “Pre-Assigned Schedules” in Plaintiff’s possession, custody, and/or control.

21
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 23 of 24 PagelD #: 517

114, All documents and/or communications concerning the hiring or firing of employees
of Defendants working in the kitchen.

115. All documents and/or communications concerning “orders” of Deeran Arabian
(a/k/a Boss Deeran) referred to in Paragraph 17 of Plaintiff’s Affidavit.

116. All documents and/or communications concerning “orders” of “Armen” referred to
in Paragraph 17 of Plaintiff's Affidavit.

117. All communications concerning the arrangement of schedules described in
Paragraph 19 of Plaintiff’s Affidavit.

118. All documents and/or communications concerning “orders” of Deeran Arabian
(a/k/a Boss Deeran) referred to in Paragraph 21 of Plaintiffs Affidavit.

119. All documents and/or communications concerning “orders” of “Armen” referred to
in Paragraph 21 of Plaintiff's Affidavit.

120. All documents and/or communications concerning the training of kitchen staff
discussed in Paragraph 22 of Plaintiff's Affidavit.

121. All documents and/or communications concerning interviews of potential
employees of Dee’s.

122, All communications between Plaintiff and any vendor of Defendants during the
period of Plaintiff's alleged employment with Defendants.

123. All communications between Plaintiff and Metro Meat Market.

22
Case 1:19-cv-07267-BMC Document 55-1 Filed 09/18/20 Page 24 of 24 PagelD #: 518

Dated: Woodbury, New York
July 24, 2020

TO: VIA Email and FedEx
John Troy, Esq.
Troy Law, PLLC

KAUFMAN DOLOWICH & VOLUCK, LLP
Attorneys for Defendants Deenora Corp d/b/a Dee’s, Dee’s
Brick Oven Pizza, Inc., d/b/a Dee’s, and Deeran Arabian

a/k/a Dee Arabia
By: S

Keith Gutstein, Esq.

Aaron Solomon, Esq.

135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

(516) 681-1100
kgutstein@kdvlaw.com
asolomon@kdvlaw.com

41-25 Kissena Boulevard, Suite 103

Flushing, New York 11355
troylaw@troypllc.com
Attorneys for Plaintiff

4822-1756-1282, v. 1

23
